WALLACE, Circuit Judge
(dissenting). I do not agree with the majority of the court that we are not authorized to pass upon the question of the jurisdiction of the court below. In Boston & Maine Railroad Co. v. Gokey (lately decided by this court) 149 Fed. 42, I have given the reasons why Í think the court should no longer adhere to its decisions in United States v. Lee Yen Tai, 113 Fed. 465, 51 C. C. A. 299, and Fisheries Co. v. Lennen, 130 Fed. 533, 65 C. C. A. 79. I think, however, that the bill shows, a case in which the requisite jurisdictional amount is involved. One of the rights sought to he protected by the complainant is its system of contracts, which is alleged to be of the value of more than $2,000, and the bill alleges that the acts of the defendant which are complained of are destructive thereof.